

 
STOCK PURCHASE AGREEMENT
 
        THIS STOCK PURCHASE AGREEMENT ("Agreement"), dated as of January 19,
2007, is by and between Frontier Micro-Cap Fund, a Maryland corporation
("PURCHASER"), and The Small Business Company, Inc., a Delaware corporation
("SELLER") (collectively, the "PARTIES").
 
WITNESSETH
 
        WHEREAS, SELLER has offered for sale to PURCHASER shares of common stock
of SELLER (the "Shares") at a purchase price of $0.25 per Share.
 
        WHEREAS, SELLER desires to sell to PURCHASER and PURCHASER desires to
purchase from SELLER, 40,000 Shares upon the terms and conditions set forth
herein.
 
        NOW THEREFORE, in consideration of the promises and respective mutual
agreements herein contained, it is agreed by and between the PARTIES hereto as
follows:
 
ARTICLE 1
SALE AND PURCHASE OF THE SHARES
 
 
        1.1    Sale of the Shares.    Upon execution of this Agreement (the
"Closing"), subject to the terms and conditions herein set forth, and on the
basis of the representations, warranties and agreements herein contained, SELLER
shall sell to PURCHASER, and PURCHASER shall purchase from SELLER, the Shares.
 
        1.2    Instruments of Conveyance and Transfer.    As soon as practicable
after the Closing, SELLER shall deliver a certificate or certificates
representing the Shares of SELLER to PURCHASER sufficient to transfer all right,
title and interest in the Shares to PURCHASER.
 
        1.3    Consideration and Payment for the Shares.    In consideration for
the Shares, PURCHASER shall pay a purchase price of a total of ten thousand
dollars($10,000.00) ($0.25 per Share) ("Purchase Price").
 
ARTICLE 2
REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER
 
        2.1   SELLER hereby represents and warrants that:
 
        (a)   The Shares issued hereunder (the "Shares") have been duly
authorized by the appropriate corporate action of SELLER.
 
        (b)   SELLER shall transfer title, in and to the Shares to PURCHASER
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent.
 
        (c)   As soon as practicable after the Closing Date, SELLER shall
deliver to PURCHASER a certificate or certificates representing the Shares
subject to no liens, security interests, pledges, encumbrances, charges,
restrictions, demands or claims in any other party whatsoever, except as set
forth in the legend on the certificate, which legend shall provide substantially
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
THE SHARES (OR OTHER SECURITIES) REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.
 
        (d)   PURCHASER acknowledges that the Shares will initially be
"restricted securities" (as such term is defined in Rule 144 promulgated under
the Securities Act of 1933, as amended ("Rule 144"), that the Shares will
include the foregoing restrictive legend, and, except as otherwise set forth in
this Agreement, that the Shares cannot be sold unless registered with the United
States Securities and Exchange Commission ("SEC") and qualified by appropriate
state securities regulators, or unless PURCHASER obtains written consent from
SELLER and otherwise complies with an exemption from such registration and
qualification (including, without limitation, compliance with Rule 144).
 
        (e)   The Company is obligated to register the Shares in any
registration statement filed by the Company with the Securities and Exchange
Commission after the Closing Date, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Shares for sale to the public, so that holders of the Shares shall be entitled
to sell the same simultaneously with and upon the terms and conditions as the
securities sold for the account of the Company are being sold pursuant to any
such registration statement, subject to such lock-up provisions as may be
proposed by the underwriter of said registration statement (the "Piggyback
Registration Right").
 
        (f)   PURCHASER acknowledges and agrees that SELLER makes no other
representations or warranties with respect to the Shares or the SELLER.
 
        2.2   PURCHASER represents and warrants to SELLER as follows:
 
        (a)   PURCHASER has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by SELLER of the size
contemplated. PURCHASER represents that PURCHASER is able to bear the economic
risk of the investment and at the present time could afford a complete loss of
such investment. PURCHASER has had a full opportunity to inspect the books and
records of the SELLER and to make any and all inquiries of SELLER officers and
directors regarding the SELLER and its business as PURCHASER has deemed
appropriate.
 
        (b)  PURCHASER is an entity duly organized, validly existing and in good
standing under the laws fo the jurisdiction of its organization with full
rights, corporate, partnership or limited liability company power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder. The execution, delivery
and performance by PURCHASER of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or similar action on the
part of PURCHASER. This Agreement has been duly executed by PURCHASER and when
delivered in accordance with the terms hereof, will constitute the valid and
legally binding obligation of PURCHASER, enforceable in accordance with its
terms. 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)   PURCHASER is an "Accredited Investor" as defined in Regulation D of the
Securities Act of 1933 (the "Act") or PURCHASER, either alone or with
PURCHASER's professional advisers who are unaffiliated with, have no equity
interest in and are not compensated by SELLER or any affiliate or selling agent
of SELLER, directly or indirectly, has sufficient knowledge and experience in
financial and business matters that PURCHASER is capable of evaluating the
merits and risks of an investment in the Shares offered by SELLER and of making
an informed investment decision with respect thereto and has the capacity to
protect PURCHASER's own interests in connection with PURCHASER's proposed
investment in the Shares.
 
        (d)   PURCHASER is acquiring the Shares solely for PURCHASER'S own
account as principal, for investment purposes only and not with a view to the
resale or distribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Shares.
 
        (e)   PURCHASER will not sell or otherwise transfer the Shares without
registration under the Act or an exemption there from and fully understands and
agrees that PURCHASER must bear the economic risk of PURCHASER'S purchase for an
indefinite period of time because, among other reasons, the Shares have not been
registered under the Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Act and under the applicable
securities laws of such states or unless an exemption from such registration is
available.
 
ARTICLE 3
MISCELLANEOUS
 
        3.1    Entire Agreement.    This Agreement sets forth the entire
agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any party hereto which is not embodied in
this Agreement or the written statements, certificates, or other documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby, and no party hereto shall be bound by or liable for any alleged
understanding, promise, inducement, statement, representation, warranty,
covenant or condition not so set forth.
 
        3.2    Notices.    Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the parties hereto
to be desirable, to be given to any other party hereto shall be in writing and
shall be given by facsimile, personal delivery, overnight delivery, or mailed by
registered or certified mail, postage prepaid, with return receipt requested. If
notice is given by facsimile, personal delivery, or overnight delivery in
accordance with the provisions of this Section, said notice shall be
conclusively deemed given at the time of such delivery. If notice is given by
mail in accordance with the provisions of this Section, such notice shall be
conclusively deemed given seven days after deposit thereof in the United States
mail.
 
        3.3    Waiver and Amendment.    Any term, provision, covenant,
representation, warranty or condition of this Agreement may be waived, but only
by a written instrument signed by the party entitled to the benefits thereof.
The failure or delay of any party at any time or times to require performance of
any provision hereof or to exercise its rights with respect to any provision
hereof shall in no manner operate as a waiver of or affect such party's right at
a later time to enforce the same. No waiver by any party of any condition, or of
the breach of any term, provision, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or waiver of any other condition or of the breach of any other term, provision,
covenant, representation or warranty. No modification or amendment of this
Agreement shall be valid and binding unless it be in writing and signed by all
parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
        3.4    Choice of Law.    This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.
 
        3.5    Jurisdiction.    The parties submit to the jurisdiction of the
Courts of the County of San Diego, State of California or a Federal Court
empanelled in the State of California for the resolution of all legal disputes
arising under the terms of this Agreement, including, but not limited to,
enforcement of any arbitration award.
 
        3.6    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
        3.7    Attorneys' Fees.    Except as otherwise provided herein, if a
dispute should arise between the parties including, but not limited to
arbitration, the prevailing party shall be reimbursed by the non-prevailing
party for all reasonable expenses incurred in resolving such dispute, including
reasonable attorneys' fees exclusive of such amount of attorneys' fees as shall
be a premium for result or for risk of loss under a contingency fee arrangement.
 
        3.8    Taxes.    Any income taxes required to be paid in connection with
the payments due hereunder, shall be borne by the party required to make such
payment. Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the party required to withhold such tax shall
furnish to the party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.
 
                 IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, as of the date first written hereinabove.


SELLER
The Small Business Company, a Delaware Corporation


/s/ Stuart Shreiber
_______________________________
By: Stuart Schreiber
President & CEO


PURCHASER
Frontier Micro-Cap Fund, a Maryland Corporation


/s/ Joel Blumenschein
_______________________________
By Joel Blumenschein
Title: Portfolio Manager, President & Advisor
Tax ID: 39-1714574


 
 

--------------------------------------------------------------------------------

 